EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Gordon Klancnik on March 29, 2021.
The application has been amended as follows: 
In Claim 6, “comprises reacting a polyol and a polyisocyanate in the presence of the catalyst composition according to claim 1 and a blowing agent” has been substituted with --comprises combining a polyol, a polyisocyanate, a blowing agent, and the catalyst composition according to claim 1, and then reacting said polyol and said polyisocyanate--
Claim 11 has been canceled.

The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest the instantly claimed composition consisting of 10 to 50 weight percent of an amine compound of formula (1) and 50 to 90 weight percent of a polyethylene glycol having a molecular weight of 200 g/mol.  JP 2010-106192 to Kiso et al. and US 2011/0077376 to Tokumoto et al. correspond to the closest prior art.  While .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MELISSA A RIOJA/            Primary Examiner, Art Unit 1768